Settle, J.
Waiving the objection to the new bill, that most of the matters therein stated are not supplemental to the relief prayed for in the original bill, the court is of opinion that the application should not be granted, both because of the bar of the statute of limitations and of the laches of the complainants.
Although it is contended that the bonds are not yet due, and that the complainants were not compelled to assert their rights at an earlier day, yet the acts complained of, and upon which relief is now sought, occurred 17 years since; and the original bill, upon which it is now sought to graft the supplemental bill, was filed 10 years since. .Reasonable diligence would have brought to the knowledge of the complainants the material fact now sought to be introduced for the first time into the original litigation. As is well said in a recent decision of the supreme court of the United States:
“Tlio law of laches, like the principle of the limitation of actions, was dictated hy experience, and is founded in a salutary policy. Tlio lapse of time carries with it the memory and life of witnesses, the muniments of evidence, and other means of proof. The rule which gives it the effect prescribed is necessary to the peace, repose, and welfare of society.”
The application to file a “bill of supplement, revivor, and amendment,” is denied.
In the suit of Henry S. Higgins and Charles S. Adams v. J. S. Driggs, Adm’r, and E. Higgins, demurrer was sustained.